RESOLUCIÓN
Vista la solicitud de reinstalación de la abogada Clara Robles Calderón y la comparecencia del Procurador General, se accede a ésta provisionalmente y condicionada al resultado de la queja Núm. AB-93-19, pendiente ante nos, y que ahora se activa. Se devuelve la queja Núm. AB-93-19 al Colegio de Abogados de Puerto Rico para los trámites correspondientes. Se apercibe a la licenciada Robles Calde-rón de su deber de atender con diligencia todo lo relacio-nado a ese trámite.
Lo acordó el Tribunal y certifica el señor Secretario General.
(Fdo.) Francisco R. Agrait Liado Secretario General